44 N.Y.2d 875 (1978)
The People of the State of New York ex rel. John Bridges, Also Known as John Reynolds, Also Known as William Scott, Respondent,
v.
Benjamin Malcolm, as Commissioner of the New York City Department of Corrections, Appellant, et al., Respondent.
Court of Appeals of the State of New York.
Argued April 25, 1978.
Decided May 31, 1978.
Allen G. Schwartz, Corporation Counsel (Laurence B. Jones and L. Kevin Sheridan of counsel), for appellant.
Lewis I. Wolf for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
*876MEMORANDUM.
When relator was arrested on September 27, 1974, there were three warrants outstanding against him  for a 1972 *877 robbery, for a 1974 burglary, and for an unrelated 1974 misdemeanor. On November 25, 1974 he was sentenced to "time served" on the misdemeanor charge; on February 6, 1975 he received zero to three years on the robbery charge; on October 15, 1975 a sentence of one and a half to three years was imposed in satisfaction of the burglary charge (to run concurrently with the robbery sentence). When a prisoner is held under several charges, jail time must be credited against all of them until there is a commencement of imprisonment upon sentencing (Matter of Collins v Vincent, 42 N.Y.2d 191, 200-202; Matter of Manning v Vincent, 37 N.Y.2d 724). Thus the fact that the time already spent in custody was applied in full satisfaction of the sentence for the misdemeanor did not cause it to become a "previously imposed sentence" (Penal Law § 70.30, subd 3) so as to bar utilization of the days spent in custody between September 27 and November 25, 1974 as jail time credit against the robbery and burglary sentences as well (People ex rel. Davis v Arnette, 44 N.Y.2d 877 [decided herewith]).
Accordingly, the order of the Appellate Division should be affirmed.
Order affirmed, without costs, in a memorandum.